Title: To George Washington from Colonel John Cadwalader, 26 December 1776
From: Cadwalader, John
To: Washington, George



Sir
Bristol [Pa.] 26th Decr 1776 9 O’Clock

We are now perfectly prepared, & would cross immediately, but the Troops lost their Rest last Night—We have determined to pass over to the Neck of Land a little above Bristol at six in the Morning, proceed to Bussel Town, the Square, & from thence to Bordenton—I imagine, if a part of your Army was to take possession of the other side of Crosswix Bridge, which is a pass easily defended, and the main Body march round by Crosswix we might perfectly surround the Troops at Bordenton so as to prevent one man from escaping—There are about 200 men posted at White-hill which Post may be easily seized, & will be a commanding one for us.

If possible I should be glad to hear from you before we set off.
General Putnam was to cross at Philada to day, if the weather permitted, with 1000 men; 300 went over yesterday & 500 Jersey Militia are now there, as Col: Griffin informs me to day—These Corps compose a formidable Force—The Plan would be more compleat if General Putnam was one days march advanced. I am, Sir, with great respect your most obt very hble Servt

John Cadwalader

